Citation Nr: 0214748	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis.

2. Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus with osteoarthritic changes of the 
metacarpal phalangeal and interphalangeal joints of both 
first toes.


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


REMAND

The veteran served on active duty from October 1978 to 
October 1981 and from February 1983 to February 2000.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran submitted a VA Form 9 in 
November 2001, requesting a personal hearing before a Member 
of the Board at the local VA office (hereinafter "Travel 
Board hearing").  The veteran reiterated this request in a 
September 2002 letter, subsequent to the transfer of his file 
to the Board.  Since Travel Board hearings are scheduled by 
the RO, a remand is necessary for that purpose.

For the reasons stated above, this case is REMANDED for the 
following:

The RO should schedule the veteran for 
a Travel Board Hearing in accordance 
with applicable procedures.  As 
appropriate, the veteran should be 
informed of the time and place to 
report.  If the veteran determines that 
he does not want to wait for the 
hearing, but would rather rely on the 
evidence of record, the request can be 
withdrawn in writing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




